            Case 4:19-cv-00004-CDL Document 9 Filed 03/11/19 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF GEORGIA
                                        COLUMBUS DIVISION

    JIMMY SCOTT,

                   Plaintiff,

    v.                                                                CIVIL ACTION NO.
                                                                      4:19-CV-00004-CDL
    PIEDMONT COLUMBUS REGIONAL
    HOSPITAL,

                   Defendant.

                      DEFENDANT’S MOTION TO DISMISS COMPLAINT

         Improperly named Defendant Piedmont Columbus Regional Hospital (“Defendant”)1

hereby moves to dismiss the Complaint filed by Plaintiff Jimmy Scott (“Plaintiff”) (Doc. 1)

pursuant to Federal Rules of Civil Procedure 8(a) and 12(b)(6). For the reasons set forth in the

accompanying Memorandum of Law in Support of Defendant’s Motion to Dismiss, Defendant

respectfully requests that the Court enter an Order dismissing the Complaint because it is untimely

under 42 U.S.C. § 2000e-5(f)(1).

         Respectfully submitted this 11th day of March, 2018.

                                                                HALL, ARBERY, GILLIGAN,
                                                                ROBERTS & SHANLEVER, LLP

                                                                /s/ Matthew J. Gilligan
                                                                Matthew J. Gilligan
                                                                Georgia Bar No. 294955
                                                                mgilligan@hagrslaw.com
                                                                3340 Peachtree Road, N.E. - Suite 1900
                                                                Atlanta, Georgia 30326
                                                                (404) 537-5525
                                                                Attorney for Defendant

1
 Piedmont Columbus Regional Hospital is not a legal entity, was never Plaintiff’s employer, and is not a proper
defendant in this action. Plaintiff’s employer, which should be substituted as the sole defendant in this action, is The
Medical Center, Inc., d/b/a Piedmont Columbus Regional Midtown. Plaintiff must amend his Complaint to sue the
correct defendant.


                                                         -1-
          Case 4:19-cv-00004-CDL Document 9 Filed 03/11/19 Page 2 of 2



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

 JIMMY SCOTT,

                Plaintiff,

 v.                                                          CIVIL ACTION NO.
                                                             4:19-CV-00004-CDL
 PIEDMONT COLUMBUS REGIONAL
 HOSPITAL

                Defendant.

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on March 11, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will automatically send email notification of

such filing, and by placing a copy in the U.S. Mail to the following attorney of record:

                                        Mr. Jimmy Scott
                                         314 6th Street
                                    Columbus, Georgia 31910

                                          Plaintiff pro se


                                                             /s/ Matthew J. Gilligan
                                                             Matthew J. Gilligan




                                               -2-
